Citation Nr: 1626895	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970, with additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In September 2014, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.  In November 2014 the appeal was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of a hernia repair performed during service.  He asserts that he underwent hernia surgery during active duty service while he was stationed at Ft. Bragg.  Reportedly, the condition remained symptomatic with continuous problems related to the initial in-service surgery that ultimately required two subsequent hernia repairs in the 1980's and 2008, due to recurrent inguinal hernia.  VA treatment records show treatment for recurrent right inguinal hernia with a notation that there was a scar from a hernia repair that preceded the 2008 procedure.

The Board previously remanded the claim to obtain service treatment records of hernia surgery for the Veteran from the hospital at Ft. Bragg from 1967 to 1968, as well as a VA examination.  The Veteran had a VA examination in February 2015.  The examiner noted inguinal hernia diagnosed in 2009.  Following an examination of the evidence and a review of the claims file, the examiner opined that it was less likely than not Veteran's current residuals of hernia repair were related to military service, because a review of the claims file was silent for any documentation of surgery hernia during military service.  However, service treatment records obtained post-remand, which appear to have been associated with the claims file after the February 2015 VA examination was conducted, contain a June 1980 Report of Medical Examination that noted a right inguinal hernia scar, 1968, with no problems.  

As such, it is apparent that the VA examiner did not consider the June 1980 Report of Medical Examination which noted a right inguinal hernia scar in 1968 in rendering the opinion.  The Board finds that a remand is warranted to obtain an addendum opinion from the VA examiner.  In order to ensure compliance with the prior remand directives, the examiner should address the service treatment records, including those associated with the claims file in February 2015.  Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in February 2015, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion. 

Following review of the claims file, the examiner should provide an addendum opinion as to whether any residuals of a hernia repair are at least as likely as not (50 percent probability or greater) etiologically related to service as opposed to it being more likely the result of some other cause or factors.  In rendering the requested opinion, the examiner should discuss the June 1980 Report of Medical Examination which noted a right inguinal hernia scar in 1968.

The physician should provide the reasoning for the conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

